     Case 2:18-cv-00179-SMJ      ECF No. 157    filed 07/10/20   PageID.2467 Page 1 of 2


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
1                                                                EASTERN DISTRICT OF WASHINGTON




2
                                                                   Jul 10, 2020
                                                                      SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     RUTH SMITH, individually and as            No. 2:18-cv-00179-SMJ
5    personal representative of the Estate of
     Donald Smith, KYLE MOSS,
6    husband, and SAMANTHA (BAIRD)              ORDER DISMISSING CASE
     MOSS, wife,
7
                               Plaintiffs,
8
                  v.
9
     BNSF RAILWAY COMPANY,
10   commonly known as The Burlington
     Northern Santa Fe Railway a Delaware
11   corporation doing business in the State
     of Washington, and DOE Defendants I
12   through X,

13                             Defendants.

14

15         On June 17, 2020, the parties filed a stipulated dismissal, ECF No. 156.

16   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

17   IT IS HEREBY ORDERED:

18         1.     The parties’ Stipulation for Order of Dismissal, ECF No. 156, is

19                GRANTED.

20         2.     All claims are DISMISSED WITH PREJUDICE, with all parties to




     ORDER DISMISSING CASE – 1
     Case 2:18-cv-00179-SMJ      ECF No. 157    filed 07/10/20   PageID.2468 Page 2 of 2




1                 bear their own costs and attorneys’ fees.

2          3.     All pending motions are DENIED AS MOOT.

3          4.     All hearings and other deadlines are STRICKEN.

4          5.     The file in this matter shall remain closed.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel.

7          DATED this 10th day of July 2020.

8
                        ______________________________
9                       SALVADOR MENDOZA, JR.
                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
